VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
One Cuva„ owner of a two-family house,, leased to Sabbatino the upper suite in the house, the lease providing that Sabbatino might use the suite for a photographer’s studio and liveing quarters. The lease provided also that the lessee should have the privilege of placing a show case on the front part of the lot for displaying photographs. Sabbatino put in a studio and placed a show case on the front part of the lot. Cuva then sold the property to Nicola and Rosie Galati. Galati was in the real estate business and wished to erect a sign in the front5 part of the lot. An altercation arose between Sabbatino and Galati over-the proposed erection of the sign. Sabbatino refused to move the show case and instead built two more show cases and put one at each end of the first. Galati then erected a real estate sign in front of the show cases, which entirely hid them from the street. Sabbatino then brought this suit to enjoin Galati from continuing the sign. In the Common Pleas, the injunction was granted as prayed for. Gal-ati prosecuted error. Held:
The lease is clear about the rights of the lessee and what part of the premises he was entitled to use. Galati* was wrong in erecting the sign in front of the show case because when he bought the premises he knew or should have known, what the lease contained. The injunction ordered by the court below was right to that extent, but it went further and *524ordered Galati not to interfere with Sabban-tino if the latter sought to erect another photograph gallery on the front of the premises. The lease did not contemplate placing a photograph gallery there. Judgment, reversed and case remanded for further proceedings.
Attorneys — M. S. Farmer, for Galati; Nicola & Horn, for Sabbatino.